EXHIBIT 10.1



 

 

 

 

 

 

 

AGREEMENT



 

 

Between



 

 

 

 

KREISLER INDUSTRIAL CORPORATION, A DIVISION

OF KREISLER MANUFACTURING CORPORATION



 

 

 

- AND -



 

 

 

LOCAL 377, RWDSU, AFFILIATED WITH AFL-CIO



 

 

 

 

December 5, 2006 - December 4, 2009



INDEX



 

Article Page



CONTROLLED SUBSTANCES XXI 20



DEPARTMENTAL SUPERVISORS XII 16



DISCHARGE XI 15



GRIEVANCE PROCEDURE XIV 16



HOLIDAY PAY V 7



HOSPITALIZATION AND INSURANCE XIII 16



HOURS OF WORK III 3



INSPECTION AND SEARCH XIX 19



INTERFERENCE, DISCRIMINATION, COERCION XV 17



LAYOFFS VIII 11



LEAVE OF ABSENCE X 13



MANAGEMENT RIGHTS 1



MISCELLANEOUS XVII 18



NO STRIKES, LOCKOUTS XVI 18



PHYSICAL EXAMINATION XXII 20



RATE OF PAY IV 5



RECOGNITION I 2

SECURITY XVIII 19



SENIORITY VII 9



SEXUAL HARASSMENT XX 19



TERM OF AGREEMENT XXIII 21



TRANSFERS IX 12



UNION MEMBERSHIP AND DUES DEDUCTION II 2

VACATION PAY VI 8



 

INDEX



 

Article Page



WAGE RATES - SCHEDULE I 23-25

WAGE RATES - SCHEDULE II 26-28

WAGE RATES - SCHEDULE III 29-31



CONFIDENTIALITY AGREEMENT - SCHEDULE II 32

UNION AGREEMENT



AGREEMENT entered into this 29 day of March, 2007, as of December 5, 2006,
between KREISLER INDUSTRIAL CORPORATION, A Division of KREISLER MANUFACTURING
CORPORATION, for the plant located at 180 Van Riper Avenue, Elmwood Park, State
of New Jersey, hereinafter known as the "Employer," and LOCAL 377, RWDSU,
affiliated with AFL-CIO, located at 29-27 41st Avenue, Long Island City, New
York 11101, hereinafter known as the "Union," and on behalf of said Union and on
behalf of the covered employees of the Union now employed and hereafter to be
employed by the Company at its Elmwood Park, New Jersey plant.



 

PREAMBLE



PART I: WHEREAS, the parties hereto have mutually agreed on the terms and
conditions governing employment of employees in the bargaining unit, the parties
agree to perform in good faith all the provisions of this Agreement and avoid
work interruptions during the term thereof.



NOW, THEREFORE, it is agreed:



 

MANAGEMENT RIGHTS



PART II: Except as delegated, modified or abridged by this Agreement, all
rights, powers and authorities management had prior to this execution of this
Agreement remain and reside in management. The listing of specific rights,
hereafter in this Agreement is not intended to be, nor shall be considered,
restrictive of, or a waiver of any right of management not listed and not
specifically surrendered herein, whether or not such rights have been exercised
by the Company in the past. Included in the rights of management, but not
limited thereto, is the right of the Company to manage the plant; to direct the
working force; to determine the working force; to plan, direct or control
operations; to determine the work to be done in the plant; to determine the
products to be manufactured in the plant; to transfer or discharge employees; to
maintain efficiency of production and/or operations; to introduce new or
improved methods, to introduce new equipment; to decide the nature of equipment
or machinery to be used in the plant and the manning of the same; to automate;
to determine the methods and processes of manufacturing or operations; to
subcontract for such work or service as the Company deems necessary; to schedule
production, to determine the methods of training employees; to determine all
matters concerned with the designing and engineering of products; to determine
the control of raw materials; to determine the methods of material handling and
shipping; to move or transfer any equipment, operation, processes, methods or
products that the Company determines is required.



ARTICLE I



RECOGNITION



Section 1 The Employer recognizes LOCAL 377, RWDSU, affiliated with AFL-CIO, as
the sole collective bargaining agent for all of its leadmen, production,
inspection, shipping, maintenance and machine shop employees. Excluding all
non-production employees, e.g. engineering, professional, administrative,
designing, sample-making, clerical (a term including clerks, material control
clerks, and any other factory office clerical positions), foremen, assistant
foremen, and all supervisory employees who have the authority to hire, promote,
discharge, discipline or otherwise affect changes in the status of employees or
who may effectively recommend such action.



Section 2 Part-time employees may perform bargaining unit work. All part-time
employees who normally work twenty-five (25) hours or more in their normal work
week must make application to join the Union and must pay Union dues as provided
in Article II. A part-time employee working less than twenty-five (25) hours a
week shall not be covered by this Agreement and shall not be entitled to the
benefits hereunder, with the exception of the wage rate provided in Schedule I,
annexed hereto.



Section 3 The Employer may hire up to eight (8) temporary employees for a period
of up to six (6) months to cover for absent employees or to meet customer needs
and these temporary employees will not be covered by this Agreement and will not
be entitled to the benefits in this Agreement. Temporary employees will not be
used to deprive regular employees of overtime.



ARTICLE II



UNION MEMBERSHIP AND DUES DEDUCTION



Section 1. All employees covered by this Agreement shall be or become members of
the Union on or after the ninetieth (90th) calendar day following the date of
this Agreement or the date of their employment, whichever is later, and all such
employees shall thereafter maintain their Union membership in good standing with
respect to Union membership dues and initiation fees for the duration of this
Agreement as a condition of their continued employment. Employees whose
probationary period ends after the fifteenth (15th) day of the month will be
enrolled in the Union the following month.



Section 2. (a) The Employer agrees to deduct from the wages earned during the
second (2nd) or third (3rd) week of each month or from the last wages of an
employee leaving the employ of the Company, monthly Union dues for each employee
who has given the Company proper written authorization to make a deduction.



(b) The Employer agrees to deduct the Union initiation fee from the wages of any
employee who becomes a member of the Union provided written authorization to do
so is given by the employee to the Company.



Section 3. All monies deducted by the Employer shall be paid to the Union on or
before the fifteenth (15th) day of the month following that for which deductions
are made.



Section 4. In the event there is a dispute between the Company and the Union or
any member thereof with respect to dues deduction, such dispute shall be
resolved in accordance with the "Grievance Procedure" herein set forth.



Section 5. The Union shall indemnify and save the Company harmless against any
and all claims, demands, suits, or other forms of liability that shall arise out
of or by reason of action taken or not taken by the Company for the purpose of
complying with any of the provisions of this article.



ARTICLE III



HOURS OF WORK



Section 1. Eight (8) hours per day, five (5) days per week, and forty (40) hours
per week shall normally constitute the work week. However, this may be increased
or decreased by the Company, as herein set forth after discussion with the Union
representatives, when in the Company's opinion, it is necessary to do so in
order to maintain an efficient operation.



Section 2. (a) The number of shifts and the starting time and the hours of work
per day or per week in each shift shall be fixed from time to time solely by the
Employer after discussion with the Union with respect thereto, and hours per day
or per week so fixed shall be considered as the normal hours of work per day or
per week. However, no reduction of the work week by more than one (1) hour per
day or, in the alternative, to less than four (4) days per week, shall be made
without the mutual consent of the Company and the Union. Furthermore, there
shall be no reduction of the work week until all part-time employees have been
laid off and while there are employees with less than eighteen (18) months
seniority working in the plant, unless agreed to by the Company and the Union.



(b) However, not withstanding, the above provisions of Section 2 (a), a
temporary reduction of the work week may be made by the Company when, in its
opinion, it is necessary to do so because of special or unusual circumstances,
such as inventory periods or layoffs of less than one week.



Section 3. The Employer shall have the right to employ part-time employees and
the hours per day or per week at which the part-time employee is employed shall
be considered as the normal hours of work per day or per week of the said
employee.



Section 4 For the purpose of computing the pay of employees, the work week shall
begin at the starting time of the shift which starts immediately prior to or
following midnight Sunday, and shall end at the same time before or after
midnight of the following Sunday.



Section 5. Employees shall receive three (3) minutes wash-up time before lunch
and three (3) minutes wash-up time before quitting time. Those jobs where actual
wash-up exceeds said amount, such employees shall receive additional wash-up
time as agreed upon between the Employer and the Union.



Section 6. The Employer agrees that overtime work will be distributed fairly and
as equally as possible among the permanent employees within the respective
classifications and departments provided the individual employee has the
necessary qualifications and the ability to perform the required overtime work,
irrespective of the shift in which such individual employees work. With respect
to "grievances" under this paragraph, in the event of proven unfair assignment,
the redress shall be limited to the granting of opportunity for the next
available overtime assignment for which the employee is qualified.



Section 7. (a) In the event that an employee reports for work on their regular
shift without having been previously notified not to report to work, they shall
be given a minimum of four (4) hours work; or, if no work is available, they
shall be given four (4) hours pay, except where such notification is not given
by reason of circumstances wholly beyond the control of the Employer.



(b) In the event that the plant will be closed because of reasons beyond the
control of the Company, the Employer agrees, wherever possible, to notify the
employees of such closing approximately two (2) hours before the beginning of
the shift or shifts affected through the use of local telephone answering
service which the employee must call. Such notification shall be deemed
compliance with the requirement of notification set forth in Section (7) (a)
above and the Company shall have no liability to provide any hours of work or
pay as heretofore provided in this section.



(c) The Company shall have no liability to provide any guaranteed work or pay as
heretofore required in Section 7 (a) in the event the lack of work is caused by
fire, flood, power or boiler failure, labor dispute, acts of God, or
circumstances beyond the control of the Employer.



 

Section 8. A morning rest period of fifteen (15) minutes and a daily unpaid
lunch period of thirty-five (35) minutes will be scheduled by the Employer.
These time limitations will be strictly adhered to by the employees and failure
to adhere to the same will result in disciplinary action.



ARTICLE IV



RATE OF PAY



Section 1. (a) Effective December 5, 2006 all employees shall receive a
fifty-five (55) cent per hour wage increase for all work performed on and after
December 5, 2006.



(b) Effective December 5, 2007 all employees shall receive a fifty (50) cent per
hour wage increase for all worked performed on and after December 5, 2007.



(c) Effective December 5, 2008 all employees shall receive a fifty (50) cent per
hour wage increase for all work performed on and after December 5, 2008.



Section 2. (a) All occupations are classified into seven (7) labor grades, the
rates of these classifications will remain in effect as listed on Schedule I,
annexed hereto.



(b) New employees shall be hired at not less than the minimum rates specified in
Schedule I for their respective labor grade and will receive an automatic
increase every four (4) months until they reach the maximum of the labor grade
as shown in Schedule I.



(c) An employee to be eligible for an increase must have worked at least seventy
(75%) percent of the scheduled working days for the six (6) month period
immediately preceding the date of the automatic increase. In the event the
employee does not meet this requirement due to a leave of absence or layoff, the
due date of the automatic increase will be advanced by the total number of
scheduled work days absent.



(d) For the purpose of arriving at the date on which the first automatic
increase is due, an employee hired during the first three (3) days of the work
week shall be considered to have been hired on the first day of the work week;
and an employee hired during the last two (2) days of the work week shall be
considered to have been hired on the first day of the following week. For the
purpose of arriving at the date of subsequent automatic increases, the last
automatic or merit increase granted will be used to determine the date of
eligibility and according to the day of the week on which this falls, the guide
outlined in the previous sentence will be used.



(e) The Union will be furnished with the job title and labor grade of all Union
employees. Any question regarding an individual's job title will be resolved
between the individual and the foreman. If it is not resolved on this level, it
will then follow the Grievance Procedure.



(f) An employee assigned to perform more than one job will be in the higher
classification provided they are required to spend at least forty (40%) percent
of their time in such classification.



(g) An employee who is given a new job shall be given instruction and training
on any higher classification, and while receiving such training in the higher
classification shall be given the going rate for that classification. Senior
person to be given first choice in any promotion provided they are qualified to
do the job.



(h) When a new job is created, the Union will be immediately informed regarding
the job title and starting rate.



(i) In the event the content of the job changes over a period of time and the
hiring rate is changed, the change shall become effective on the date the
Company and the Union agree the job content has been changed sufficiently to
warrant a change in rate.



(j) No changes shall be made in the minimum or maximum hiring rate of the labor
grades during the term of this Agreement. This does not limit nor prohibit the
Company from hiring individual employees at a higher rate than the minimum, if,
in the Company's opinion, it feels it is necessary in order to secure qualified
personnel.



(k) The Union agrees not to interfere with the work assignment of any employees
but will seek redress through proper channels.



Section 3. (a) An employee who works on the second shift shall receive a ten
(10%) percent night shift premium on the base rate for working this shift.



(b) An employee who works on the third shift shall receive a fifteen (15%)
percent night shift premium on the base rate for working this shift.



Section 4. Any work performed in excess of eight (8) hours per day shall
constitute overtime and shall be paid for at time and one-half the regular
straight time rate unless stated otherwise in this agreement. Work performed by
the second shift shall be construed as being worked in the day in which the
immediately preceding first shift worked even though the hours of the later
shift run into the calendar Saturdays, Sundays, or holidays. Work performed on
Saturday shall be paid for at time and one-half the regular straight time rate.
Work performed on Sunday and/or legal holidays enumerated herein shall be paid
for at double the regular straight time rates.



Section 5. Should the Employer move the factory outside the Elmwood Park area,
where transportation creates a hardship upon the employees, any employee
deciding to terminate his employment after the Employer had given formal notice
of its intention to move, would receive as severance whatever vacation pay he
had accumulated on a pro-rated basis.



ARTICLE V



HOLIDAY PAY



Section 1. The following shall be deemed legal holidays:



New Year's Eve Labor Day

New Year's Day Thanksgiving Day

Washington's Birthday Friday after Thanksgiving

Memorial Day Christmas Eve

Fourth of July Christmas Day



Section 2. (a) Union members shall be paid for the above holidays on which no
work shall have been performed at their regular straight time hourly rates, for
their normal work day or fraction thereof, where indicated, provided, however,
that the employee is on the payroll and actually worked the full working day
preceding and the first full working day following such holiday. Employees who
are absent may qualify for such pay upon presentation of valid reason for
absence from work, such as a doctor's note for illness. Determination of
qualification shall be at the Employer's discretion.



(b) Union members to be notified in advance of a close-down by the Company two
(2) days before a said holiday.



Section 3. Union members who are on leave of absence or on layoff on any of the
aforementioned holidays are not entitled to receive pay for said holiday, except
that an employee who is laid off due to lack of work or is recalled from layoff
shall be entitled to receive pay for any of the aforementioned holidays which
fall within the week during which the employee is laid off or recalled.



Section 4. Employees will be entitled to two (2) floating holidays. After six
(6) months continuous employment employees will be entitled to an additional
floating holiday. Employees with two (2) years of service as of their
anniversary date of hire will be entitled to an additional floating holiday.
Floating holidays may be taken at the individual employee's option on three (3)
days notice to the Company except in case of an emergency. The Employer may deny
an employee request to take a specific day off if too many employees request the
same day off and production would be affected in which case requests for the day
off will be granted by seniority up to the maximum number of employees the
Company may excuse. Floating holidays may be used for sickness without prior
notice. Employees entitled to floating holidays shall be granted these holidays
as of 5 December for each year of the contract. The floating holidays available
for each eligible employee in the one (1) year period beginning 5 December will
be granted in accordance with Article V, Section 4. Any unused floating holidays
for the one (1) year period starting 5 December and ending 4 December of the
following year will be paid by the Company by 31 December of the same year as
the 4 December date.



ARTICLE VI



VACATION PAY



Section 1. (a) Vacation pay shall be computed at two (2%) percent of the
employee's earnings for the fiscal year ending at July 1st, provided, however,
that he shall have worked for at least three (3) continuous months during the
aforesaid year and is employed on July 1st. In the event that an employee shall
have worked at least forty-three (43) continuous weeks in the year, and is
employed on July 1st, the minimum vacation pay shall be forty (40) hours at his
base rate.



(b) In addition, an employee who was hired three (3) years prior to June 30th of
the vacation year and has worked continuously for the three (3) year period,
will receive an additional amount equal to the amount computed in paragraph (a)
above, but not less than forty (40) hours pay at his base rate in effect at July
1st.



(c) An employee hired five (5) years or more prior to June 30th of the vacation
year and who has worked continuously for the five (5) year period, or more, will
receive a third week's vacation pay computed as in paragraph (a) above.



(d) An employee hired fifteen (15) years or more prior to June 30th of the
vacation year and who has worked continuously for the fifteen (15) year period,
or more, will receive a fourth week's vacation pay computed as in paragraph (a)
above.



(e) An employee terminated for just cause within six (6) months of a vacation
year will not be paid any vacation (see Article XI, Section 4).



Section 2. Employees who have been continuously employed by the Company for
three (3) months or more and who are on layoff as of July 1st of any calendar
year, shall receive a pro-rata vacation pay based upon the time actually worked
in the fiscal year ending July 1st, which payment shall be made to the employees
at the normal vacation time.



Section 3. Vacation shall be scheduled at the convenience of the Employer some
time during June, July or August. Vacation pay shall be distributed in advance.
Employees entitled to three (3) or four (4) weeks vacation pay may take their
third and/or fourth week of vacation at any time during the calendar year
provided, however, such scheduling shall be done at the discretion of management
in order not to interfere with the efficient operation of the plant. If two (2)
employees select the same vacation time and if management is willing to permit
only one (1) employee to take vacation at that time, seniority shall prevail.
Vacation shut-down dates will be posted on the bulletin board by June 15th of
each year.



ARTICLE VII



SENIORITY



Section 1. (a) An employee hired on or after the date of this Agreement shall be
a probationary employee until they have been employed for ninety (90) calendar
days. During their probationary period they shall be entitled to no seniority
and the discharge of a probationary employee during such period shall not
constitute a cause for grievance. Not more than five (5) working days absence
for any reason shall be credited for the purpose of computing the probationary
period while absent. At the end of their probationary period, or on any
rehiring, the date of their most recent hiring shall become their seniority
date. For purposes of seniority, this paragraph shall apply to an employee who
quits or is discharged or otherwise loses their seniority and is subsequently
rehired.



(b) The Employer shall have the right to extend the probationary period of any
employee for thirty (30) calendar days with the agreement of the Union
Chairperson.



Section 2. (a) Employees working less than eight (8) hours per day, forty (40)
hours per week, regardless of their seniority, will be the first to be laid off
when reduction of force occurs.



(b) In case of layoff, seniority shall be on a plant-wide basis, irrespective of
shift, with the exception of part-time workers, provided only that the employees
retained shall have the skill and ability to do work to the satisfaction of the
Company.



(c) No new employees shall be hired for any job until a laid-off person having
the ability to perform the work has been offered the opportunity.



(d) No new employees shall be hired in any department unless all employees
entitled to seniority hereunder are working a full forty (40) hour week.



(e) Anything herein to the contrary notwith-standing, probationary, part-time
and/or temporary employees within a classification will not be required to be
laid off and/or may be hired in situations where they have the skills the
Employer requires within a classification and there is either no one working or
on layoff who has those skills or there are not enough employees working with
those skills to meet production needs. Current active or laid off employees will
be given the opportunity to demonstrate that they have the skills the Employer
requires before the Employer retains (does not lay off) or hires a probationary,
part-time or temporary employee.



Section 3. Seniority rights shall be broken when an employee:



(a) Quits voluntarily,



(b) is discharged,



(c) after a layoff, fails to report to work within three (3) days after the
mailing of the notice to return to work to last address furnished by the
employee,



(d) fails to return to work after a leave of absence is up,



(e) Is laid off for a period of nine (9) months or more or a period equivalent
to employee's period of continuous employment, whichever is less.



Section 4. (a) The number of Union representatives, in addition to the Union
Chairperson, shall not exceed three (3%) percent of the Union employees on the
payroll.



(b) The Shop Chairperson shall have top seniority in the plant provided he/she
is qualified to perform available work.



(c) The Union Steward shall have top seniority in the section in which the
Steward is employed provided he/she is qualified to perform available work..



 

(d) There shall be at least one (1) Union Steward in the plant at all times when
eight (8) or more Union workers are working, excluding the Maintenance
Department provided he/she is qualified to perform available work.



ARTICLE VIII



LAYOFFS



Section 1. The Employer agrees to notify the Shop Chairperson twenty-four (24)
hours in advance when a layoff for a period of more than one (1) week is
contemplated by the Employer; failing which the employee concerned shall be
given one (1) day's pay at his straight time hourly rate. Twenty-four (24)
hour's notice will not be required in the case of fire, flood, emergency, Act of
God or circumstances beyond the Employer's control.



Section 2. It is expressly understood and agreed that the Employer has the right
in its discretion to lay off any employee or number of employees when business
conditions make such layoff necessary, subject to provisions in this Agreement.
In the operation of seniority, it is agreed that the Employer will apply
seniority rights with respect to layoffs and rehiring within the plant as
provided in the immediately preceding article. The Employer shall have no
obligation to permit an employee to bump into a job where the employee does not
have the qualifications to perform said job, subject to an employee's right to
grieve on the issue of his qualifications. In the event of a layoff there can be
only one (1) "bump." The employee bumped will be the least senior employee in
the classification in which the bump occurs and said employee being bumped will
himself have no bumping rights.



Section 3. Seniority as to recall will operate in the same manner as layoff.



Section 4. The Shop Chairperson shall be notified on all recalls.



Section 5. An employee who is recalled after a layoff and accepts a job in a
lower classification will automatically be transferred back with the same rate
of pay in his own classification whenever his job becomes available.



Section 6. The Employer will provide the Union with a seniority list on a
quarterly basis (wage rates will not be set forth on the list.)

ARTICLE IX

TRANSFERS



Section 1. The Employer shall at all times have the right to transfer any
employee from one department to another department and an employee so
transferred shall carry his accumulated seniority with him into the department
to which he has been transferred and no employee's seniority rights shall be
reduced because of any such transfer and no discharge shall result solely
because of such transfer.



Section 2. The moving of employees within a classification in a department shall
not be considered a transfer and will be made whenever necessary for the
efficient operation of the department. Any employee who refuses to accept an
assignment to another job in the same classification in a department offered to
them shall be deemed to have quit.



Section 3. It is agreed that due to special conditions prevailing in the shop in
the closing down of/or disbanding of any department, the Employer may transfer
an employee from a higher skilled department to a lower skilled one at the rate
prevailing in the department to which they are transferred. Such transfer,
however, shall take place by agreement with the Union representa- tive, and also
by agreement with the employee or employees in question.



Section 4. It is agreed that such employee whose wages have been reduced because
of a transfer shall have first preference to return to his original department
from which he was transferred when there is sufficient work in such department.



Section 5. Union job openings will be posted on the bulletin board. Union
employees who have the necessary qualifications will be interviewed and if found
acceptable, will be given the job on a thirty (30) day trial basis.



ARTICLE X



LEAVE OF ABSENCE



Section 1. There shall be no loss of seniority as a result of an approved leave
of absence. The following will govern the granting of leaves of absence:



(a) Leave of absence will be granted without pay.



(b) Maximum leave of absence will be six (6) weeks.



(c) In order to qualify for a leave of absence, an employee must have had one
(1) year of service with the Company.



(d) At least one (1) year must elapse between successive leaves of absence,
except if the leave is due to medical reasons.



(e) An employee who fails to return to work after the stipulated time of his
leave of absence shall be subject to discharge.



(f) An employee who is ill or injured and presents satisfactory proof of such
illness or injury to the Employer will be granted a leave of absence as provided
in the terms set forth in the preceding paragraphs for a period not to exceed
sixty (60) days. Such leave of absence may be extended by the Employer for
additional periods of time not to exceed sixty (60) days in any instance, if at
the expiration of such leave or extension thereof, the employee continues to be
unable to return to work but under normal circumstances should be able to do so
within a reasonable period, and provided further that he notifies the Employer
in writing by registered mail to that effect at least five (5) calendar days
prior to expiration of such leave of absence.



(g) An employee who sustains a compensable injury or who acquired an
occupational disease which originates in the Employer's plant will be granted a
leave of absence automatically for the full period of legal temporary
disability.



(h) An employee who engages in gainful employment during a leave of absence,
except when such leave is expressly granted for such purpose, shall be deemed to
have quit.



(i) An employee shall be subject to immediate dismissal for falsifying any
reason given to the Company for leave of absence.



(j) Anything herein to the contrary not withstanding, employees will be entitled
to the benefits of the Sate of New Jersey Family Leave Act or the Federal Family
and Medical Leave Act, whichever Act provides the greater benefit.



Section 2. The Employer agrees that in the event an employee is elected to full
time office in the Union, such employee shall be granted a leave of absence for
the duration of their term of office and shall be reinstated without loss of
seniority upon the expiration of their term of office.



Section 3. In the event that any regular employee shall enter into or be drafted
into the armed forces of the United States, it is agreed that they shall be
granted a leave of absence for the duration of their service, and it is further
agreed that such employee shall, at the conclusion of the period of service,
provided they are physically equipped to perform their duties, and provided that
they apply within sixty (60) days after their discharge, be re-employed without
loss of seniority or other rights and be reinstated to their former position or
one equivalent to it as a regular employee at the then prevailing rate of wages
for such position. It is further understood and agreed that any new employee who
is engaged to take the place of an employee who entered the armed forces of the
United States may be discharged upon the rehiring of the former employee.



Section 4. (a) In the event of the death of an employee's husband, wife, parent,
brother, sister, or child, they will be granted a maximum of a three (3) day
leave of absence starting from time of death, with pay at their normal straight
time earnings, for any regularly scheduled work days lost, to take care of the
funeral arrangements and attend the funeral of the deceased, upon delivery of
proof satisfactory to the Company of such death, provided they shall have had at
least one (1) year's service with the Company.



(b) In the event of the death of an employee's grandparent, mother-in-law,
father-in-law, brother-in-law, sister-in-law, stepmother, stepfather, stepchild,
stepbrother, stepsister, they will be granted a one (1) day leave of absence
with pay at their normal straight time earnings for actual time lost for a
scheduled work day, to attend the funeral upon delivery of proof satisfactory to
the Company of such death, provided they shall have had at least one (1) year's
service with the Company.



(c) Employees on vacation, leave of absence, or on layoff, will not be paid for
the above sections 4(a) or 4(b).



Section 5. (a) In the event an employee is summoned for jury duty, they will be
granted a two (2) week leave of absence and will be paid, up to a maximum of two
(2) weeks, the difference between jury pay and their regular straight time pay
for their normal work week, provided they have had at least one (1) year's
service with the Company.



(b) Employees on vacation, leave of absence, or on layoff, will not be paid for
the above section 5(a).



ARTICLE XI



DISCHARGE



Section 1. Any employee absent from work for three (3) consecutive working days
without notification of such absence to the Personnel Department will
automatically be removed from the payroll of the Employer and lose all seniority
rights. An employee must have a satisfactory reason for any day of absence.



Section 2. Any employee requesting relief from a work assignment, due to
physical conditions, must upon the Employer's request, submit to a physical
examination by a physician. If, on the basis of the doctor's report, the Company
determines that the employee is physically able to perform the work assignment,
the employee will be so informed. Refusal to perform the work assigned will
result in the automatic termination of the employee.



Section 3. Excessive absenteeism or lateness will result in dismissal, after at
least one (1) warning slip has been issued to the employee, and notice been
given to the Union Chairperson.



Section 4. The Employer reserves the right to discharge an employee for any just
cause or reason. Included in the right to discharge, but not limited to the
foregoing authority, the parties agree that inefficiency, loitering after
warning, drinking, gambling or bookmaking on the Company premises, or crimes
committed off the Company premises shall be cause for discharge under this
provision. It is understood that in the event a person is accused of a crime
committed off Company premises, the party will be suspended without pay or
benefits until the disposition of the criminal proceedings when the final
disciplinary action will be determined, provided, however, that if the Union
claims that the discharge was unjust or not for reasonable cause, the matter
shall be submitted for arbitration in the manner provided for in this Agreement.



ARTICLE XII



DEPARTMENTAL SUPERVISORS



Section 1. The Employer reserves the right to have Assistant Foremen perform
whatever type work it deems necessary for the efficient operation of the
department.



Section 2. An employee upgraded to a position, Assistant Foreman or Foreman,
outside the bargaining unit, and for any reason returned to a position within
the bargaining unit within a period of one (1) year from the date they were
upgraded, shall be reinstated in the Union with full seniority rights from their
original date of hire.



ARTICLE XIII



HOSPITALIZATION AND INSURANCE



Section 1. (a) The Employer agrees to provide, at its expense, (as specified in
Section 1(b) ), a benefit plan (Local 377 Group Health Plan) for each employee,
provided said employee meets the eligibility requirements as specified in the
subject plan.



(b) The Employer will continue to pay $260.00 per month from December 5, 2006 to
March 31, 2007 for each employee. The Employer agrees to pay $350.00 per month
beginning April 1, 2007 for each employee for the period April 1, 2007 to
December 4, 2009.



Section 2. The Employer agrees to provide, at its expense, a group life
insurance plan providing a Three Thousand Dollar ($3,000.00) coverage for each
employee, provided said employee shall have six (6) months service with the
Company.



ARTICLE XIV



GRIEVANCE PROCEDURE



Any dispute, difference, or grievance which may arise concerning any of the
provisions, terms or interpretations of this Agreement shall be submitted within
two (2) working days of its occurrence by the Union or employee affected to the
Company for settlement between the Union Steward and the Foreman, or be forever
barred. If no agreement is reached within two (2) additional working days, it
shall be referred to the Union representatives and the representative of
Management. If the Union is not satisfied with the answer given by the Company,
it must serve written notice to appeal within ten (10) working days. If timely
notice of appeal to arbitration is not given, the matter is closed and the
Company's answer is final. If timely notice of appeal to arbitration is served,
the parties shall endeavor to select an arbitrator mutually satisfactory to
them. In the event the parties cannot agree on a mutually satisfactory
arbitrator within five (5) working days, either party may request the New Jersey
State Board of mediation to submit a panel of arbitrators in accordance with its
rules and practices. The arbitrator shall then be selected in accordance with
the rules and regulations of the New Jersey State Board of Mediation and the
issue in dispute shall be submitted to him for final determination.



The arbitrator may provide for reinstatement of any discharged employee, either
with or without pay as the arbitrator may determine, or may sustain a discharge,
or may otherwise determine any other question referred to him. In the event of
any back pay award, there shall be deducted from the same any employee earnings
elsewhere, as determined in accordance with National Labor Relations Board
standards.



The arbitrator shall not have the authority to alter, modify, add to or subtract
from, any of the terms or provisions of the Agreement.



The fee of the arbitrator shall be shared equally by the Company and the Union.
All other expenses of the arbitration shall be paid by the party incurring the
same.



No individual employee or employees shall have the right to request arbitration
under this Agreement.



In the event there were two (2) Stewards or one (1) Steward and one (1)
Chairperson in the same department, only one (1) will be released at any one
time to process grievances.



ARTICLE XV



INTERFERENCE, DISCRIMINATION, COERCION



This contract is the full agreement and the Employer shall not enter into any
private agreement with any of its employees whereby any of the provisions of
this Agreement may or shall be violated, waived or modified. Any and all such
agreements shall be null and void and of no effect.



 

ARTICLE XVI



NO STRIKES, LOCKOUTS



During the term of this Agreement, the Employer shall not lock out and the Union
agrees that neither it nor any of its representatives, stewards, covered
employees or members will sanction, authorize or engage in any strike, slowdown,
stoppage or interference with work; but should such unauthorized suspension or
stoppage or interference with work take place, the Union and its agents shall
make every effort to restore and resume normal operations forthwith. The
Employer agrees that it will not sue or claim money damages from the Union by
reason of any unsanctioned or unauthorized strike or suspension of work,
provided the Union has reasonably endeavored to have work resumed.



ARTICLE XVII



MISCELLANEOUS



Section 1 Any provisions of this Agreement which are in conflict with any law,
executive or governmental, city or state regulations, order or directive, now or
hereafter in existence shall be suspended as long as such conflict exists.



Section 2 No payroll deduction shall be made for any purpose whatsoever except
as specifically required by federal, state and/or municipal law, or as
hereinabove specified, or unless authorized in writing by the employee in
question and agreed to by the Employer. Nothing herein contained, however, shall
be construed to prevent reasonable regulations for deductions in case an
employee is late in reporting for work.



Section 3 Unless an employee is hospitalized, employees absent from work must
call in by 8:30 A.M. on a daily basis or they will be subject to the progressive
discipline set forth in Article XI, Section 3.



Section 4 The Employer will provide two (2) First Aid Kits for the production
area of the plant, one to be placed at each end of the production area.



Section 5 Employees will be required to sign and agree to the attached
Confidentiality Agreement, Schedule II.



Section 6 In ratifying this Agreement the Union and employees recognize that a
high level of wages can be maintained only by maintaining a high level of
productivity. The Union and its members will cooperate in attaining such a level
of productivity as is consistent with the health and welfare of the employees.
The Union and its members will seek to assist in effectuating economies and the
utilization of improved methods of production.



ARTICLE XVIII



SECURITY



Section 1 In the event that a government agency concerned with security
regulations applicable to the Employer advises the Employer to restrict any
member of the Union from work on or access to classified information or
material, the Union will not hold the Employer responsible for such action as
the Employer may reasonably take to comply with its contractual obligations to
the customer working on contracts for the government.



Section 2 The Union recognizes that the Employer has certain obligations under
the law pertaining to security and in its contracts with vendors doing
government work as required by the security regulations of the armed forces, and
agrees that nothing contained in this Agreement is intended to place the
Employer in violation of such law pertaining to security or its security
agreements with the government.



ARTICLE XIX



INSPECTION & SEARCH



The Employer reserves the right to open and inspect any package, case, handbag
or article being brought into or taken out of the plant. In addition, the
Employer retains the right to inspect any employee's locker or desk or any other
Employer receptacle the employee uses or has access to. Refusal of an employee
to consent to such an inspection or search when requested by the Employer,
constitutes insubordination and will result in discipline up to and including
discharge. The Employer may not abuse its rights under this section. Any
inspection and/or search shall be performed in the presence of a Shop Steward.



ARTICLE XX



SEXUAL HARASSMENT



The Employer and Union agree to work together to maintain a working environment
free from all forms of sexual harassment. Employees may not engage in sexual
harassment. Sexual harassment is defined as unwelcome sexual advances, requests
for sexual favors or other verbal or physical conduct of a sexual nature when
submission to or rejection of such conduct is used either explicitly or
implicitly as a factor in employment decisions or when such conduct
substantially interferes with an employee's work performance or creates an
intimidating, hostile or offensive work environment. Any employee who feels
victimized by sexual harassment should report the alleged harassment immediately
to his/her supervisor or the Director of Human Resources. The Employer will
conduct a prompt and thorough investigation of the charges and will
appropriately discipline any employee who engages in sexual harassment. The
discipline may include discharge.



ARTICLE XXI



CONTROLLED SUBSTANCES



The Company may require that all new employees take and pass a physical exam,
including controlled substance test (drug and/or alcohol), as a condition of
starting work. After hire, the Company may require that its employees take a
drug/alcohol test where there is probable cause to believe the employee's
performance may be affected by drug or substance use. If an employee tests
positive and admits to a dependency, the Company will work with the employee and
if necessary place the employee on a leave of absence on condition he enroll in
an appropriate detoxification program to attempt to overcome the dependency. If
an employee cannot overcome the dependency or if the employee overcomes the
dependency and at a later date reverts to the use of a controlled substance
(drugs and/or alcohol), he will be terminated. If the employee does not admit to
a drug or substance dependency but has tested positive, he will be subject to
discipline. Any employee who is asked to take a controlled substance test (drugs
and/or alcohol) based on probable cause to believe the employee's performance is
affected by a drug or substance use, and who refuses such test, may be
terminated.





ARTICLE XXII



PHYSICAL EXAMINATION



1. The Employer may at its expense have a physical examination and tests made by
its doctor of any employee at the time of hire or at any time during his
employment. The employee shall submit to such examination and tests as the
doctor decides. The Employer will endeavor to have the aforementioned physical
examination and tests made during working hours and will pay for any straight
time hours the employee loses for such physical examination. If an employee is
found unfit to perform his work he may be terminated.



2. In the event the Union disagrees with the Employer doctor's report, then the
employee, at his expense, may have himself examined by a doctor of his choice.
If the employee's doctor's report is contrary to the Employer doctor's report,
then both doctors shall agree on a third doctor for an examination and testing,
with he cost to be shared by the employee and Employer, and such doctor's report
shall be final and binding.



ARTICLE XXIII



TERM OF AGREEMENT



THIS AGREEMENT shall remain in full force and effect and shall be binding upon
the parties and successors until midnight, December 4, 2009, and shall be
considered automatically renewed from year to year thereafter unless at least
sixty (60) days prior to the end of any effective period either party shall
serve written notice upon the other by registered mail that it desires to modify
or terminate this Agreement.



IN WITNESS WHEREOF,

the parties hereto set their hands and seals the day and year first above
written.





 

 

 

KREISLER INDUSTRIAL CORPORATION



/s/ Edward A. Stern





 

LOCAL 377, RWDSU, AFL-CIO



/s/ Daniel Gough

Secretary Treasurer



 

COMMITTEE:



/s/ Edison Gomez



/s/ Murray Cunliffe



/s/ Elfero Weddington



/s/ James L. Gray



EFFECTIVE DECEMBER 5, 2006



SCHEDULE I



LABOR GRADE "B"



Minimum $5.70 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $14.45 per hour.



The following jobs are in "B" Classification:



General Machine Operator - (including chamfering, swedging, drill press,

tube cutter)

Solder Remover

Pressure & Flow Tester

Induction Brazer

Identification

Moveman

Shipping/Receiving Clerk

Porter

Furnace Assembler

Cap and Wrap



LABOR GRADE "C"



Minimum $5.80 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $14.55 per hour.



The following jobs are in "C" Classification:



Chemical Cleaner

DeBurrer

Tube Bender

Final Assembly Inspector



 

LABOR GRADE "D"



Minimum $5.95 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $14.70 per hour.



The following jobs are in "D" Classification:



Adjustor

Torch Brazer

Fluorescent Penetrant Operate & Set-up

Plater



 

LABOR GRADE "E"



 

Minimum $6.20 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $14.95 per hour.



 

The following jobs are in "E" Classification:



 

Machinist - 2nd Class

Vendor's Inspector

Leadman

Truck Driver

X-Ray Technician

Process Inspector

Ultrasonic Technician



 

LABOR GRADE "F"



 

Minimum $6.45 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.45 per hour.



The following jobs are in "F" Classification:



Furnace Operator

General Maintenance Man

X-Ray Reader

Set-Up Man



 

LABOR GRADE "G"



 

Minimum $6.70 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.70 per hour.



The following jobs are in "G" Classification:



CNC Machine Set-Up

Machinist 1st Class

Experimental Machinist

Turret Lathe Set-Up and Operator



 

 

 

 

LABOR GRADE "H"



 

Minimum $6.95 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $16.20 per hour.



The following jobs are in "H" Classification:



Tool and Die Maker

Toolmaker

Layout Inspector

Welder



LEADMAN: In the event the Company establishes a Leadman in any classification in
any labor grade, it is agreed the rate of the Leadman should be ten (10%)
percent above their then current hourly rate, said payment to commence upon the
completion of a thirty (30) day trial period in the Leadman classification.



EFFECTIVE DECEMBER 5, 2007



SCHEDULE II



LABOR GRADE "B"



Minimum $6.20 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $14.95 per hour.



The following jobs are in "B" Classification:



General Machine Operator - (including chamfering, swedging, drill press,

tube cutter)

Solder Remover

Pressure & Flow Tester

Induction Brazer

Identification

Moveman

Shipping/Receiving Clerk

Porter

Furnace Assembler

Cap and Wrap



LABOR GRADE "C"



Minimum $6.30 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.05 per hour.



The following jobs are in "C" Classification:



Chemical Cleaner

DeBurrer

Tube Bender

Final Assembly Inspector



 

 

 

LABOR GRADE "D"



Minimum $6.45 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.20 per hour.



The following jobs are in "D" Classification:



Adjustor

Torch Brazer

Fluorescent Penetrant Operate & Set-up

Plater



LABOR GRADE "E"



 

Minimum $6.70 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.45 per hour.



 

The following jobs are in "E" Classification:



Machinist - 2nd Class

Vendor's Inspector

Leadman

Truck Driver

X-Ray Technician

Process Inspector

Ultrasonic Technician



 

LABOR GRADE "F"



 

Minimum $6.95 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.95 per hour.



The following jobs are in "F" Classification:



Furnace Operator

General Maintenance Man

X-Ray Reader

Set-Up Man



 

LABOR GRADE "G"



 

Minimum $7.20 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $16.20 per hour.



The following jobs are in "G" Classification:



CNC Machine Set-Up

Machinist 1st Class

Experimental Machinist

Turret Lathe Set-Up and Operator



 

 

 

 

 

LABOR GRADE "H"



 

Minimum $7.45 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $16.70 per hour.



The following jobs are in "H" Classification:



Tool and Die Maker

Toolmaker

Layout Inspector

Welder



LEADMAN: In the event the Company establishes a Leadman in any classification in
any labor grade, it is agreed the rate of the Leadman should be ten (10%)
percent above their then current hourly rate, said payment to commence upon the
completion of a thirty (30) day trial period in the Leadman classification.



EFFECTIVE DECEMBER 5, 2008



 

SCHEDULE III



 

LABOR GRADE "B"



Minimum $6.70 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.45 per hour.



The following jobs are in "B" Classification:



General Machine Operator - (including chamfering, swedging, drill press,

tube cutter)

Solder Remover

Pressure & Flow Tester

Induction Brazer

Identification

Moveman

Shipping/Receiving Clerk

Porter

Furnace Assembler

Cap and Wrap



LABOR GRADE "C"



Minimum $6.80 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.55 per hour.



The following jobs are in "C" Classification:



Chemical Cleaner

DeBurrer

Tube Bender

Final Assembly Inspector



 

 

 

LABOR GRADE "D"



Minimum $6.95 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.70 per hour.



The following jobs are in "D" Classification:



Adjustor

Torch Brazer

Fluorescent Penetrant Operate & Set-up

Plater



 

LABOR GRADE "E"



 

Minimum $7.20 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $15.95 per hour.



 

The following jobs are in "E" Classification:



 

Machinist - 2nd Class

Vendor's Inspector

Leadman

Truck Driver

X-Ray Technician

Process Inspector

Ultrasonic Technician



 

LABOR GRADE "F"



 

Minimum $7.45 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $16.45 per hour.



The following jobs are in "F" Classification:



Furnace Operator

General Maintenance Man

X-Ray Reader

Set-Up Man



 

LABOR GRADE "G"



 

Minimum $7.70 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $16.70 per hour.



The following jobs are in "G" Classification:



CNC Machine Set-Up

Machinist 1st Class

Experimental Machinist

Turret Lathe Set-Up and Operator



 

 

 

 

 

LABOR GRADE "H"



 

Minimum $7.95 per hour with an increase of $.05 per hour after thirty (30) days
and automatic increases of $.10 per hour every four (4) months until reaching
maximum rate of $17.20 per hour.



The following jobs are in "H" Classification:



Tool and Die Maker

Toolmaker

Layout Inspector

Welder



LEADMAN: In the event the Company establishes a Leadman in any classification in
any labor grade, it is agreed the rate of the Leadman should be ten (10%)
percent above their then current hourly rate, said payment to commence upon the
completion of a thirty (30) day trial period in the Leadman classification.



 

 

SCHEDULE IV

CONFIDENTIALITY AGREEMENT



 

This Agreement made this _______ day of ______________, 20___, between
___________________________ ("Employee") residing at
_______________________________ and ____________________________ ("Employer")
having a principal place of business at
_________________________________________________________.

IN CONSIDERATION of the Employee's employment and/or continued employment with
Employer, together with all benefits accruing from such employment and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Employee and Employer agree as follows:

1. CONFIDENTIALITY.

1.1 By virtue of employee's employment with Employer, Employee has been and will
be exposed to trade secret, proprietary and/or confidential information
(collectively, the "Confidential Information") pertaining to orders,bids,
manufacturing specifications used or to be used by Employer on its own behalf or
on behalf of customers, suppliers and other third parties, including without
limitation, financial arrangements, fees, manufacturing techniques, equipment
specifications and other information concerning Employer's and other third party
businesses.

1.2 Employee recognizes that any unauthorized disclosure of such Confidential
Information, or use of Confidential Information for Employee's own purposes or
for the benefit of any person or entity (except Employer) would be extremely
harmful and detrimental to Employer. Therefore, Employee shall not, divulge, or
communicate, directly or indirectly, any Confidential Information to any person
or entity for any reason or purpose whatsoever, nor make use of any such
Confidential Information for Employee's own purposes or for the benefit of any
person or entity (except Employer) under any circumstances without the prior
written consent of Employer, which consent may be withheld for any reason or for
no reason.

1.3 At all times all Confidential Information and other materials of Employer
shall remain the property of Employer. All designs, specifications, drawings and
other notes and written infirmation maintained by Employee in connection with
Employee's employment shall remain the property of Employer. On termination of
Employee's employment with Employer, for any reason whatsoever, Employee shall
return to Employer all Confidential Information, other Employer owned materials
and all copies of such materials made or retained by Employee.

2. GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

________________________________________

Employee



 

By Employer: ________________________________________